*777OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed.
Taping conversations between a defendant not in custody and an accomplice-informant involves no violation of defendant’s right to counsel even though the police are aware that defendant has counsel on a prior unrelated charge (People v Hauswirth, 60 NY2d 904; see People v Ferrara, 54 NY2d 498). In view of the statements of each defendant during the taped conversations there is, moreover, no question that there was before the jury sufficient evidence “tending to connect the defendant with the commission of such offense” (CPL 60.22; People v Burgin, 40 NY2d 953, 954) and to satisfy the jury that the accomplice was telling the truth. Nor was there any violation of either defendant’s rights under CPL 60.50, the Trial Judge having instructed the jury that they could not convict on the taped admission alone and that there must be other proof of commission of a crime before they could find defendants guilty.
Defendants’ other contentions have been considered and found to be without merit.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Kaye concur; Judge Simons taking no part.
In each case: Order affirmed in a memorandum.